Citation Nr: 1502391	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-150 40	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include dysthymia, depression or posttraumatic stress disorder.

2.  Entitlement to an initial disability rating greater than 10 percent for anterolisthesis L5-S1 with kyphoscoliosis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDING OF FACT

In September 2014, the Board received notice that the Veteran died in June 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West Supp. 2014); 38 C.F.R. § 3.1010 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant must file a request for substitution with the agency of original jurisdiction.  38 C.F.R. § 3.1010 (2014).

It appears that the Veteran's representative, and now widow's representative, is pursuing substitution, which is to be decided in the first instance at the RO.


ORDER

The appeal of entitlement to service connection for a psychiatric disability to include dysthymia, depression or posttraumatic stress disorder is dismissed.

The appeal of entitlement to an initial disability rating greater than 10 percent for anterolisthesis L5-S1 with kyphoscoliosis is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


